PER CURIAM.
Affirmed. See Mozee v. Champion Int’l Corp., 554 So.2d 596, 598 (Fla. 1st DCA 1989) (property owner not liable for the electrocution of subcontractor of independent contractor’s employee where property owner informed subcontractor electrical wiring was still hot); Lemen v. Fla. Power & Light Co., 452 So.2d 1107, 1108 (Fla. 5th DCA 1984) (property owner not liable for injuries to employee of independent contractor in absence of a showing of a positive act of negligence which proximately causes such injury).